Title: To Alexander Hamilton from Adam Hoops, 22 July 1798
From: Hoops, Adam, Jr.
To: Hamilton, Alexander


          
            Sir
            Philada 22 July 1798
          
          The slight acquaintance I have with you will certainly not be considered as an apology for the liberty I take in troubling you with a letter on a subject rather particular at a time when your mind must be occupied with matters of general & important concern—I must therefore throw myself on your indulgence for an excuse and will hope that when the nature of the case is taken into View I shall not be altogether disapointed—I applied to the Secretary at War for the Second Regiment of Artillery—But when I heard that Col Doughty was a Candidate I told the Secretary I took it for granted that He would or prefered knowing the weight of his pretensions, and that I would wait untill an augmentation of the army should take place—He has The Secretary represented to me that the Situation of a Major of Artillery was a very desirable one and that if I could not get the first place I should not be far from the Second—I declared my Resolution of not being considered as a Candidate for a Rank inferior to that I had applied for—Gen Macpherson to whom I mentioned what had passed told me I was wrong That I should accept a Majority & that it would be a Step towards the accomplishment of my wishes when the army came to be augmented I returned to the Secretary & told him of the conversation between Gen Macpherson & myself He observed that Gen Macphersons ideas were correct his advice good & that I would do right to follow it—On the ground of this conversation I was considered as a Candidate for a Majority in the Artillery—
          Gen Macpherson has since had a conversation with the Secretary in which the thing was clearly understood—The Secretary now intimates that the principle of not taking an officer from one corps to place him in another will be adopted & this applied to me is contrary to what was understood.
          I have written to the Secretary in order to bring back to his Recollection what passed before I was considered as a Candidate for a Majority, and requesting that if the way is not open to the Regiment of Artillery which was the Object of my first application He will consider me as a Candidate for one of the twelve Regiments of infantry to be added to the Establishment My View in writing to you Sir is to Sollicit the exertion of your influence in order that my pretensions may not have to Contend with any thing but their own want of weight or at least not with the principle which the Secretary appears disposed to adopt with Regard to myself I have not the vanity to suppose that the adoption of this principle would be of any injury to the Service, but its general operation would I believe be of most pernicious tendency—The Secretary in making me  a Major of Artillery meant I am convinced to do me a Service—but altho a provision is not in itself unworthy of Consideration yet it is not among the motives that have brought me forward—
          From particular circumstances I have had an Opportunity of forming a tolerably accurate Judgement of the effect which would at length be produced in this Country by the intrigues of the French government, and it was not difficult to forsee that the event would be an appeal to arms—This anticipation operating on a national tendency of disposition towards military pursuits opened prospects to me painful it is true as they may affect the immediate feelings of humanity but highly animating to such as feel a warm interest in the National character which we have to Establish and when ambition is honest fame—for I have no doubt we shall display an Energy proportionate to the Occasion and my ideas have even carried me so far as to suppose that the world may be indebted to us for being a means of imposing a check upon the infernal career of the French Republic, and for preventing the full effects of their destructive principles upon the general order & happiness of mankind—It but ill accords with my views to be shut up in a fort perhaps on the Frontier where an enemy may never shew his face or on the Sea coast where in case of attack a Reinforcement will be sent and the command given to an officer of Superior Rank—yet this would be the predicament of a Major of Artillery—I must ask for an extension of your indulgence for taking up more of your time than the immediate subject required but I was insensibly led on further than I intended—
          I cannot flatter myself with a successful issue to my application from the intrinsic merit of my pretensions, but if they are found to have comparative weight I will not entirely despair
          With Such Sentiments as every true American feels toward you I remain Sir yr mo Obt & very Hum Set
          
            A Hoops
          
          Major General Hamilton
        